CAMMACK, Chief Justice.
Earl Castle has filed a motion for an appeal from a judgment sentencing him to a $20 fine and 30 days in jail on a liquor charge. The Commonwealth points out that we have no jurisdiction of the case under Section 347 of the Criminal Code of Practice. We so held in the recent case of Coomer v. Commonwealth, Ky., 237 *452S.W.2d 530. Castle contends, however, that, since he was required to execute a peace bond, Section 347 of the Criminal Code of Practice is not applicable. He cites the case of King v. Commonwealth, 153 Ky. 404, 155 S.W. 749, in support of that contention. The King case dealt with a different situation, and, in addition, the second paragraph of KRS 242.410 expressly provides that: “The order of the trial court, requiring the execution of the peace bond, shall not be subject to appeal and shall not be considered as punishment.”
For the reasons given the appeal is dismissed.